DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
Applicant argues “Thus, Kim describes "the function control button 110 is used to activate or deactivate a variety of functions available on the personal wireless media station 100." However, Kim in paragraph 47 is silent on the state of components when the microphones are docked/undocked form the base station. Accordingly, the cited portion of Kim does not describe "an input unit adapted to receive first speech input from a first user when the housing is not storing the auxiliary device," and "the second information comprising second speech input received by the auxiliary device from a second user when the housing is not storing the auxiliary device and translated from the second language to the first language," as required by claim 1.” Examiner disagrees and notes Kim does not in any way restrict the functions operated by the button 110 to either a docked or undocked status.  Kim generally teaches that the function control button 110 is used to activate or deactivate a variety of functions or components available on the personal wireless media station 100.   
Applicant further argues with respect to [0144] of Kim, “Second, Applicant notes that, in the characterization of paragraph 144 as "disclosing situations where the microphone on the base station remaining active," the Action does not address the context in which Kim describes this situation…. Kim specifically prefaces the situation as one in which the base station 102 microphone is enabled because there is no other microphone available, e.g., in the wireless earbud 104. This arrangement does not describe "the second information comprising second speech input received by the auxiliary device from a second user when the housing is not storing the auxiliary device," as recited by claim 1. The wireless earbud 104 in the scenario in which it is (a) undocked from the ” Examiner respectfully disagrees. In a further support that the personal wireless media station 100 of Kim is not limited to the embodiment in [0144], Kim also teaches, [0138] Upon detecting that the wireless earbud 104 is docked to the base station 102, the personal wireless media station 100 causes the microphone on the base station 102 to be automatically activated, if it has not been active or turned on. This indicates it’s possible that the base station microphone has already been on even before the earbud 104 is docked to the base station (i.e. during the earbud is undocked). Note in this case, [0138] of Kim does not require that the earbud lacks a microphone. Further in [0146], Kim teaches “In some embodiment, upon detecting a user request to disable the earbud microphone, the personal wireless media station 100 causes the earbud microphone to be disabled or remain disabled even when the wireless earbud 104 is undocked from the base station 102”.  This, and additionally with [0047] discussed above, indicates that, contrary to Applicant’s arguments, Kim does not restrict base station microphone to be enabled only because there is no other microphone available, e.g. in the wireless earbud 104.  In contrast, Kim provides option to disable (and enable) the integrated microphone of the earbud, when the earbud is undocked. This microphone could “receive second speech input”. Moreover, as provided above in [0138] of Kim, Kim also suggests the flexibility to have the base station microphone on while the earbud is undocked. Therefore, Examiner respectfully notes both the earbud and base station microphones are contemplated to be active, and that Kim does not require that the wireless earbud lacks a microphone in order for personal wireless media station 100 to automatically cause base station microphone to become active.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as provided below in rejection of the claims, given the similarity in hardware arrangements between Goe and Kim, incorporation of Kim’s hardware devices, (e.g. base station, earbuds phone) would have been a simple substitution of one known element for another to obtain predictable results as the base station/earbud/primary device of Kim are essentially identical to the sound devices and electronic devices of Goe, in particular the both the base station/earbud and sound devices include a speaker, a microphone for capture, Bluetooth functionality, and both of the primary device and electronic device are disclosed as a smartphone type device that communicates with the sound device or base station/earbuds.  Substitution of the components between the two disclosed systems would have been profitable given the nearly identical hardware and ability to perform the functionality of the other, moreover, the substitution would not alter the core functionality of any of the hardware devices. 
Furthermore, since Kim already includes many of the components necessary to  perform the operations presented in Goe, integration of the elements would further provide an implementation in Kim that would advantageously provide a translation technology that efficiently supports group conversations , overcoming language barriers and obstacles to meaningful interactions between speakers; para 2  of Goe. 
For at least these reasons, Examiner respectfully submits prior art of record reasonably teaches the limitations of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 6, 8 – 18, 20, and 24 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (hereinafter Kim, U.S. Patent Application Publication 2018/0131793) in view of Goethals et al. (hereinafter Goe, U.S. Patent Application Publication2018/0329896).

Regarding Claim 1, Kim discloses:
A case (e.g. base station 102) for an auxiliary device (e.g. earbud 104), comprising:
a housing adapted to store the auxiliary device therein (e.g. earbud is configured to be mechanically docked to base station 102; para 38; see also para 43)
an input unit adapted to receive first speech input from a first user (e.g. base station includes a speaker, microphone, a volume control button and a function control button; para 44; one or more microphones are for capturing sound data; para 77; note voice commands when the function control button is pressed; para 131 and alternatively, examples of microphone of the base station becoming active to pick up the user’s voice; para 148);
a transceiver configured to wirelessly communicate with a mobile computing device, wherein the transceiver is configured to wirelessly transmit the received first speech input to the mobile computing device (e.g. Bluetooth to connect with a mobile device, primary device 200; para 78; base station includes one or more microphones for capturing sound data and providing the captured sound data to the primary device 200 paired with the personal wireless media station 100; para 77).
Kim details a personal wireless media station with multiple elements, each disclosed with components that process sound input and output, e.g. base station microphone, earbud 
receiving the first speech input from a user when the housing is not storing the auxiliary device;
the transmission for translation from a first language to a second language and output to the auxiliary device, and to wirelessly receive second information from the mobile computing device, the second information comprising second speech input received by the auxiliary device from a second user when the housing is not storing the auxiliary device and translated from the second language to the first language; and
an output configured to provide the second information to the first user.
While Kim appears to disclose that the base station microphone is disabled when the earbud is removed; para 144, Kim is not limited in the respect.  Kim discloses a fairly dynamic system with components that can be activated deactivated as desired; para 47, even disclosing situations where the microphone on the base station remaining active; para 144, as well as explicitly noting some or all components are turned or enabled based on configuration or user control; paras 136 – 147.
In a related field of endeavor, (e.g. sound devices in communication and operation together), Goe details a system that includes sound devices that communicate to one another, receive and output audio, in a system to provide for a language translation functionality.  Goe details “sound devices,” which are disclosed as a device that outputs sound, includes a speaker, captures sound and inputs via a microphone; para 35.  These sound devices essentially describe 
Adapting Kim’s disclosed base station and earbuds to operate as the sound devices of Goe further discloses:
receiving the first speech input from a user when the housing is not storing the auxiliary device (e.g. the base station of Kim, and earbud of Kim, now being adapted to operate as the sound devices of Goe, in particular the sharing of the two devices and inputting of audio between multiple users, see examples in para 79, 93, capture in para 89, and many other example translation processes throughout the entirety of Goe);
the transmission for translation from a first language to a second language and output to the auxiliary device (e.g. the communication, microphone and speaker elements of Kim, now using the translation features of Goe, notably transmission from the base station of Kim to the mobile device of Kim, in the same manner as Goe’s electronic device transmitting files with or without intermediaries, see for example Figs. 5, 7A, 7B; and note for example transmission of digital files of the translation to the earpiece/sound devices as well as the electronic device/server/sound device that performs a translation; paras 70 – 72, 82, 83 110; then, the corresponding base station/earpiece of Kim sound devices emitting translation output of the input as detailed by Goe, see for example para 72), and
to wirelessly receive second information from the mobile computing device, the second information comprising second speech input received by the auxiliary device from a second user when the housing is not storing the auxiliary device and translated from the second language to the first language (e.g. the communication, microphone and speaker elements of Kim, now using 
an output configured to provide the second information to the first user the corresponding base station/earpiece of Kim sound devices emitting translation output of the input as detailed by Goe, see for example para 72, 106).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adapt the devices and components of Kim into a system with the functionality detailed by Kim.  Given the similarity in hardware arrangements between Goe and Kim, incorporation of Kim’s hardware devices, (e.g. base station, earbuds phone) would have been a simple substitution of one known element for another to obtain predictable results as the base station/earbud/primary device of Kim are essentially identical to the sound devices and electronic devices of Goe, in particular the both the base station/earbud and sound devices include a speaker, a microphone for capture, Bluetooth functionality, and both of the primary device and electronic device are disclosed as a smartphone type device that communicates with the sound device or base station/earbuds.  Substitution of the components between the two disclosed systems would have been profitable given the nearly identical hardware and ability to perform the functionality of the other, moreover, the substitution would not alter the core functionality of any of the hardware devices. 
Furthermore, since Kim already includes many of the components necessary to  perform the operations presented in Goe, integration of the elements would further provide an 

Regarding Claim 2, in addition to the elements stated above regarding claim 1, the combination further discloses:
further comprising a battery adapted to charge a battery of the auxiliary device (e.g. base statin includes at least one battery; para 44; and the wireless earbud 104 is charged when docked to the base station 102; para 136, 169; of Kim note also the charging elements of Figs. 4A, B of Goe).

Regarding Claim 3, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the auxiliary device is a pair of earbuds (e.g. base station 102 may include one or more additional wireless earbuds; para 78; of Kim note also the earbuds detailed by Goe, for example but not limited to Fig. 2).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the output is at least one of a speaker or a display (e.g. the output 512 includes one or more speakers…one or more display surfaces; para 80; of Kim; note also the corresponding elements in Goe, for example but not limited to the display and speakers; para 88, 112, 117, 118)

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the transceiver is further configured to wirelessly communicate directly with the mobile computing device (e.g. the base station 102 may include a Bluetooth module (or other communication module) to connect with a mobile device (e.g., primary device 200); para 78; note the case where only the base station communicates with the primary device; para 151; of Kim see also the sound input/out and transmission of the digital files in a chained or direct fashion; Figs. 5 7A, B, paras 74, 75 of Goe).

Regarding Claim 8, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the input unit comprises a button and a microphone such that the microphone accepts input when the button is activated (e.g. voice command activated when the function control button is pressed and held; para 131 in Kim; note also activation in Geo in a corresponding manner, activated by pressing; paras 81, 96, 100, 101)

Regarding Claim 9, in addition to the elements stated above regarding claim 1, the combination further discloses:
further comprising a processor configured to execute a set of instructions for receiving the first speech input (e.g. processor 506 processes input data received by the input(s) 501; para 84 of Kim; see also communication of Figs. 5, 7A, B and 10 of Goe as well), wirelessly communicating the first speech input (e.g. Bluetooth to connect with a mobile device, primary 

Regarding Claim 10, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the transceiver is adapted to wireless communicate via a short range wireless pairing protocol (e.g. Bluetooth module to connect with a mobile device, primary device 200; para 78, 82; of Kim, see also communication of Figs. 5, 7A, B and 10, bluetooth paras 70+ of Goe as well).

Claim 11 is rejected under the same grounds as claim 1 above.

Claim 12 is rejected under the same grounds as claim 2 above.

Claim 13 is rejected under the same grounds as claim 3 above.

Claim 14 is rejected under the same grounds as claim 4 above.

Claim 15 is rejected under the same grounds as claim 6 and 10 above.

Claim 16 is rejected under the same grounds as claim 8 above.

Claim 17 is rejected under the same grounds as claim 1 above.

Claim 18 is rejected under the same grounds as claim 1 above.

Claim 20 is rejected under the same grounds as claim 10 above.

Regarding Claim 24, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the input unit comprises a first microphone configured to receive the first speech input from the first user when the housing is not storing the auxiliary device (e.g. the base station of Kim, and earbud of Kim, now being adapted to operate as the sound devices of Goe, in particular the sharing of the two devices and inputting of audio between multiple users, see examples in para 79, capture in para 89, and many other example translation processes throughout the entirety of Goe; note microphones capturing sound for translation in the multiple sound device examples of Goe, see for example but not limited to the process of para 93)

Claim 25 is rejected under the same grounds as claim 24 above.

Claim 26 is rejected under the same grounds as claim 24 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H MAUNG/            Primary Examiner, Art Unit 2654